DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1: the recitation of “drug administration data view of the determined information” on lines 7-8 should be recited as -- drug administration data view of the determined information-- to avoid confusion.
Claim 2 and 3: the recitation of “further in view of patient specific information received from the electronic medical records system” on lines 4-5 should be recited as --further in view of the patient specific information received from the electronic medical records system-- to avoid any confusion of antecedent basis since claim 1 requires patient-specific information from an electronic medical records system.
Claims 2-8: the recitations of “determining the appropriateness” and “making the administration decision” of claims 2, 3; “receiving the drug administration” of claims 4, 5; “determining information indicative” of claim 7; and “sensing data indicative” of claim 8 are suggested to be recited as --the determining the appropriateness--, --making the administration decision--, --receiving the drug administration--, --determining information indicative--, and --sensing data indicative--, respectively so as to avoid any confusion of antecedent basis for these recitations referring to the respective steps in claims 1 or 7.
Claim 9: the recitation of “, or is to define” should be recited as --, or the sensor is to define-- to avoid confusion.
Claim 13: the recitation of “the contents of the syringe” on line 3 is suggested to be recited as --contents of the syringe-- since this is the first recitation of the limitation. Moreover, the recitation of “a content of the syringe” on line 9 should be recited as --one of the contents of syringe-- to avoid any confusion of antecedent basis. 
Claim 17: the recitation of “the contents of the syringe the controller” on lines 4-5 should be recited as -- the contents of the syringe, the controller-- to avoid confusion.
Claims 18 and19: the recitations of “the received drug administration data the controller” on line 2 should be recited as -- the received drug administration data, the controller-- to avoid any confusion.
Claims 2-12 and 14-20 are also objected to for incorporating the above in formalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, the recitations of “further in view of patient specific information received from the electronic medical records system” on line 5 lack antecedent basis because this is the first recitation of the limitation. It is noted that claim 17 is where the electronic medical records system is first introduced. Therefore, it appears that claims 18 and 19 should be dependent on claim 17 instead of claim 13 so as to provide antecedent basis for the controller is configured to determine the appropriateness of the received drug administration data at least in for of patient specific information received from the electronic medical records system for the controller being configured to confirm as required in claim 18 or to determine as required in claim 19. Therefore, as best understood, claims 18 and 19 are interpreted as being dependent on claim 17 and the recitations for both claims are interpreted --further in view of the patient specific information received from the electronic medical records system--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen (US Pub. No. 2017/0333623 A1).
Claim 13. Kamen discloses syringe pump assembly (1) comprising: 
a drug receptacle (i.e., receptacle of syringe pump 10) defining an opening for receiving a syringe (i.e., since syringe pump 10 is a syringe pump, it is capable of receiving a syringe such as illustrated by exemplary embodiment of syringe pump 500 in Fig. 28); 
a pump (10) operable with the opening for administering the contents of the syringe when the syringe is positioned within the opening ([0418]); 
a sensor (i.e., scanner) configured to sense data indicative of information indicative of a content of the syringe when the syringe is positioned within the opening ([0418]); and 
a controller (i.e., controller of pump 10 and monitoring client 2) operable with the pump and the sensor, the controller configured to 
receive the sensed data indicative of a content of the syringe ([0418] for syringe pump 10; [0412], [0419] for monitoring client 2); 
receiving drug administration data from a user ([0420]; via touch screen interface 11, start button 12, stop button 13); 
determine an appropriateness of the received drug administration data at least in part in view of the sensed data indicative of the contents of the syringe ([0418], [0420]); and 
make an administration decision for the contents of the syringe based on the determined appropriateness of the received drug administration data ([0421]-[0422]).
Claim 14. Kamen discloses the syringe pump assembly of claim 13, wherein the sensor is a barcode reader (i.e., scanner), and wherein the sensed data indicative of the contents of the syringe is a barcode ([0418]).
Claim 15. Kamen discloses the syringe pump assembly of claim 13, wherein the sensor is positioned within the opening of the drug receptacle ([0418]).
Claim 17. Kamen discloses the syringe pump assembly of claim 13, wherein the controller is further configured to be in communication with an electronic medical records system (EMR), and wherein in determining the appropriateness of the received drug administration data at least in part in view of the sensed data indicative of the contents of the syringe the controller is further configured to determine the appropriateness of the received drug administration data at least in part in view of the sensed data indicative of the contents of the syringe and patient-specific information received from the electronic medical records system ([0418]-[0420]).
Claim 18. Kamen discloses the syringe pump assembly of claim 13, wherein in determining the appropriateness of the received drug administration data the controller is further configured to confirm the received drug administration data is appropriate in view of the sensed data indicative of the contents of the syringe and further in view of patient-specific information received from the electronic medical records ([0418]-[0420]), and wherein making the administration decision for the contents of the syringe comprises administering the contents of the syringe according to the received drug administration data in response to confirming the received drug administration data is appropriate ([0421]).
Claim 19. Kamen discloses the syringe pump assembly of claim 13, wherein in determining the appropriateness of the received drug administration data the controller is further configured to determine the received drug administration data is not appropriate in view of the sensed data indicative of the contents of the syringe and further in view of patient-specific information received from the electronic medical records system ([0418]-[0420]), and wherein in making the administration decision for the contents of the syringe the controller is configured to provide a notification to the user indicative of received drug administration data not being appropriate ([0422]).
Claim 20. Kamen discloses the syringe pump assembly of claim 13, wherein the drug administration data includes dosage information and rate of administration data  ([0420]; i.e., flow rate and dosage is part of the treatment regime).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kamen (US Pub. No. 2017/0333623 A1).
Claim 1. Kamen discloses a method for operating a syringe pump assembly comprising: 
receiving a syringe (i.e., reservoir received by syringe pump 10) in an opening (i.e., opening of syringe pump 10) of a drug receptacle of a pump (10) of the syringe pump assembly ([0418]); 
determining information (i.e., serial number) indicative of the contents of the syringe using a sensor (i.e., scanner) positioned in the drug receptacle of the pump of the syringe pump assembly ([0418]); 
receiving drug administration data from a user ([0420]; via touch screen interface 11, start button 12 and stop button 13); 
determining an appropriateness of the received drug administration data view of the determined information indicative of the contents of the syringe ([0418]) and further in view of patient-specific information received from an electronic medical records system (EMR) ([0420]); and 
making an administration decision for the contents of the syringe based on the determined appropriateness of the received drug administration data ([0421]-[0422]).
Therefore, it is the examiner’s position that Kamen discloses a syringe being received by the syringe pump 10 since it is a syringe pump, see method described in [0811], Fig. 105 for loading a syringe pump. 
Alternatively, since Kamen describes such as a reservoir, disposable portion, or a cartridge ([0418]), Kamen does not explicitly disclose that a syringe being inserted into syringe pump 10. However, Kamen further discloses an exemplary syringe pump embodiment with syringe pump 500, wherein the method of using syringe pump 500 comprises: 
receiving a syringe (504) in an opening (i.e., opening form by 506, 518, 522) of a drug receptacle of a pump (501) of the syringe pump assembly ([0452)-[0454]; Fig. 28); 
determining information indicative of the contents of the syringe using a sensor (8127) positioned in the drug receptacle of the pump of the syringe pump assembly (Fig. 29; [0465]-[0467]); 
receiving drug administration data from a user ([0457]-[0458]; via display 514); 
operating via electrical system 4000 which is architected to provide safe operation ([0586]) comprising a user interface and safety processor managing telecommunication, user interface 3701, and providing safety checks ([0587]).
Therefore, since Kamen discloses that syringe pump 500 as an exemplary syringe pump, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of operating system 1 with inserting a syringe into the syringe pump such as inserting of syringe 504 into syringe pump 500 disclosed by Kamen ([0452]-[0454] of Kamen) since such modification would be considered obvious to one skilled in the art without departing from the disclosure ([0877]).
Claim 2. Kamen discloses the method of claim 1, wherein determining the appropriateness of the received drug administration data comprises confirming the received drug administration data is appropriate in view of the determined information indicative of the contents of the syringe and further in view of patient-specific information received from the electronic medical records system ([0418]-[0420]), and wherein making the administration decision for the contents of the syringe comprises administering the contents of the syringe according to the received drug administration data in response to confirming the received drug administration data is appropriate ([0421]).
Claim 3. Kamen discloses method of claim 1, wherein determining the appropriateness of the received drug administration data comprises determining the received drug administration data is not appropriate in view of the determined information indicative of the contents of the syringe and further in view of patient-specific information received from the electronic medical records system ([0418]-[0420]), and wherein making the administration decision for the contents of the syringe comprises providing a notification to the user indicative of received drug administration data not being appropriate ([0422]).
Claim 4. Kamen discloses the method of claim 1, wherein receiving drug administration data from the user comprises receiving drug administration data from the user through the syringe pump assembly ([0420]).
Claim 5. Kamen discloses the method of claim 1, wherein receiving drug administration data from the user comprises receiving drug administration data from the user through the electronic medical records system ([0420]).
Claim 6. Kamen discloses the method of claim 1, wherein the patient-specific information includes known allergies, weight-dose check information, or both ([0420]).
Claim 7. Kamen discloses the method of claim 1, wherein determining information indicative of the contents of the syringe using the sensor comprises sensing data indicative of the contents of the syringe using the sensor from an indicia (i.e., barcode or RFID tag) on the syringe after the syringe is loaded into the opening of the drug receptacle ([0418]). Similarly, Kamen also discloses that camera 8127 of syringe pump 500 reading QR code from syringe to identify the syringe ([0466]).
Claim 8. Kamen discloses the method of claim 7, wherein sensing data indicative of the contents of the syringe using the sensor from the indicia on the syringe comprises reading a barcode on the syringe with the sensor after the syringe is loaded into the opening of the drug receptacle ([0418]).
Claim 9. Kamen discloses the method of claim 7, wherein the sensor is positioned within the opening of the drug receptacle, or is to define a line of sight to the opening of the drug receptacle ([0418]; [0466]).
Claim 10. Kamen discloses the method of claim 7, wherein the sensor is an optical sensor ([0418] for scanner of barcode; [0465] for camera 8127).
Claim 11. Kamen discloses the method of claim 7, further comprising: displaying information to the user in response to the determined information indicative of the contents of the syringe to solicit drug administration data ([0420]-[0422]).
Claim 12. Kamen discloses the method of claim 7, wherein the drug administration data includes dosage information and rate of administration data ([0420]; i.e., flow rate and dosage is part of the treatment regime).

Claim 16. Kamen discloses the syringe pump assembly of claim 13, wherein the opening is a first opening, wherein the pump is a first pump, wherein the sensor is a first sensor (Fig. 1), but does not further disclose that system 1 comprises wherein the drug receptacle further defines a second opening for receiving a second syringe, and wherein the syringe pump assembly further comprises: a second pump operable with the second opening for administering the contents of the second syringe when the second syringe is positioned within the second opening; a second sensor configured to sense data indicative of a content of the second syringe when the syringe is positioned within the second opening. However, Kamen also discloses an embodiment with several medical devices 402 wherein the medical devices 402 includes an infusion pump, a syringe pump, a monitoring client ([0442]). Therefore, it follows that the embodiment of system 400 of Figs. 17-18 discloses multiple syringe pumps and thus, Kamen discloses the opening is a first opening, wherein the pump is a first pump, wherein the sensor is a first sensor (syringe pump 10 illustrated in Fig. 1), wherein the drug receptacle further defines a second opening for receiving a second syringe, and wherein the syringe pump assembly further comprises: a second pump operable with the second opening for administering the contents of the second syringe when the second syringe is positioned within the second opening; a second sensor configured to sense data indicative of a content of the second syringe when the syringe is positioned within the second opening (i.e., second syringe pump as another medical device of system 400).
However, even if the disclosure for system 400 cannot be relied upon as Kamen explicitly disclosing wherein the drug receptacle further defines a second opening for receiving a second syringe, and wherein the syringe pump assembly further comprises: a second pump operable with the second opening for administering the contents of the second syringe when the second syringe is positioned within the second opening; a second sensor configured to sense data indicative of a content of the second syringe when the syringe is positioned within the second opening, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify system 400 with a second syringe pump as one of the medical devices since Kamen discloses that a system with multiple syringe pumps is one of the embodiments (see Fig. 2; [0423]). Thus, such modification would be considered obvious to one skilled in the art without departing from the disclosure ([0877]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783